Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Regarding Claim 15, the preamble refers to “the features for the user and the job” whereas Independent Claim 13 recites “features related to a user of the online system and an entity.”  Accordingly, there is insufficient antecedent basis for this claim.  Examiner suggests amending Claim 15 to recite “the features for the user and the entity.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1 and equivalent Independent Claims 13 and 20, the claims recite:
determine, based on data retrieved from a data store in an online system, features related to a user of the online system and an entity, wherein the features comprise user features produced from user attributes of the user, entity features 
apply, to the features, a tree-based model that is trained based on outcomes between users and entities to generate a set of values representing interactions among the features;
input the set of values into a machine learning model to produce a score representing a likelihood of an outcome between the user and the entity; and
output, in a user interface of the online system, a recommendation related to the user and the entity based on the score.
It is the position of the Examiner that the method steps, which include obtaining inputs, entering the inputs into an algorithm, and displaying the results of the algorithm, recite a process that, under its broadest reasonable interpretation, covers performance of the method steps in the mind but for the recitation of generic computer components.  Aside from the generic computer components, such as “a data store in an online system”, “one or more processors”, and “memory storing instructions”, nothing precludes the method steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application because the additional claim elements, including “a data store in an online system”, “one or more processors”, and “memory storing instructions”, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Accordingly, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements including “a data store in an online system”, “one or more processors”, and “memory storing instructions”, are recited at a high level of generality such that it amounts to no more than mere instructions to 
Regarding Claims 2 and 14, the claims recite additional data to be input into the algorithm.
Regarding Claim 3, the claim recites outcomes of the algorithm to be displayed to the user.
Regarding Claims 4-8, 15, and 16, the claims define the method steps of the independent claim.
Regarding Claims 9-11 and 17-19, the claims define the data to be input into the algorithm.
Regarding Claims 12 and 20, the claims define the algorithm of the independent claim.
For at least these reasons, it is the position of the Examiner that Claims 1-20 are directed to a judicial exception without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (PG Pub. No. 2017/0004454 A1).
Regarding Claim 1, Tang discloses a method, comprising:
determining, based on data retrieved from a data store in an online system, features related to a user of the online system and a job (see Tang, paragraph [0015], where member profiles and job postings are represented in the on-line social network system by feature vectors; the features in the feature vectors may represent e.g., a job industry, a professional field, a job title, a company name, professional seniority, geographic location, etc.);
applying, by one or more computer systems to the features, a tree-based model that is trained based on outcomes between users and jobs to generate a set of values representing interactions among the features (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores);
inputting, by the one or more computer systems, the set of values into a machine learning model to produce a score representing a likelihood of a positive outcome between the user and the job (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores); and
outputting, in a user interface of the online system, a recommendation related to the user and the job based on the score (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
Regarding Claim 4, Tang discloses the method of Claim 1, wherein applying the tree-based model to the features for the user and the job to generate the set of values representing the interactions among the features comprises:
inputting the features into the tree-based model (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores); and
obtaining the set of values as predictions from leaf nodes of the tree-based model (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores).
Regarding Claim 7, Tang discloses the method of Claim 1, wherein the positive outcome comprises at least one of impressions of the job by the user over multiple sessions and an application to the job by the user (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
Regarding Claim 8, Tang discloses the method of Claim 1, wherein outputting the recommendation related to the user and the job based on the score comprises:
generating a ranking of the job and additional jobs by scores from the machine learning model (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores); and
outputting at least a portion of the ranking as job recommendations to the user (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
Regarding Claim 9, Tang discloses the method of Claim 1, wherein the features comprise:
user features produced from user attributes of the user (see Tang, paragraph [0029], where one of the decision nodes from the tree may be to compare to a threshold value the cosine similarity matching score calculated with respect to the job title feature (e.g., represented by a title string) in the member profile and the job title feature from the job posting);
job features produced from job attributes for the job (see Tang, paragraph [0029], where one of the decision nodes from the tree may be to compare to a threshold value the cosine similarity matching score calculated with respect to the job title feature (e.g., represented by a title string) in the member profile and the job title feature from the job posting); and
user-job features comprising comparisons of the user features and the job features (see Tang, paragraph [0029], where one of the decision nodes from the tree may be to compare to a threshold value the cosine similarity matching score calculated with respect to the job title feature (e.g., represented by a title string) in the member profile and the job title feature from the job posting).
Regarding Claim 10, Tang discloses the method of Claim 9, wherein the comparisons of the user features and the job features comprise at least one of a cosine similarity (see Tang, paragraph [0029], where one of the decision nodes from the tree may be to compare to a threshold value the cosine similarity matching score calculated with respect to the job title feature (e.g., represented by a title string) in the member profile and the job title feature from the job posting), a Hadamard product, and a cross product.
Regarding Claim 11, Tang discloses the method of Claim 9, wherein the user attributes and the job attributes comprise at least one of a title, a seniority, a current function, a past function, a language, a company size, a degree, a field of study, a skill, and a location (see Tang, paragraph [0015], where member profiles and job postings are represented in the on-line social network system by feature vectors; the features in the feature vectors may represent e.g., a job industry, a professional field, a job title, a company name, professional seniority, geographic location, etc.).
Regarding Claim 12, Tang discloses the method of Claim 1, wherein the tree-based model comprises a gradient boosted tree (see Tang, paragraph [0032], where the learning to rank model 222 may use boosted gradient decision trees as a learning to rank algorithm, where the terminal leaves in a decision tree represent relevance scores that can be attributed to a job posting with respect to a member profile).
Regarding Claim 13, Tang discloses a system comprising:
one or more processors (see Tang, paragraph [0044], where example computer system 600 includes a processor 602 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 604); and
memory storing instructions that, when executed by the one or more processors, cause the system to (see Tang, paragraph [0044], where example computer system 600 includes a processor 602 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 604):
determine, based on data retrieved from a data store in an online system, features related to a user of the online system and an entity, wherein the features comprise user features produced from user attributes of the user, entity features produced from entity attributes for the entity, and user-entity features comprising comparisons of the user features and the entity features (see Tang, paragraph [0015], where member profiles and job postings are represented in the on-line social network system by feature vectors; the features in the feature vectors may represent e.g., a job industry, a professional field, a job title, a company name, professional seniority, geographic location, etc.; see also paragraph [0029], where one of the decision nodes from the tree may be to compare to a threshold value the cosine similarity matching score calculated with respect to the job title feature (e.g., represented by a title string) in the member profile and the job title feature from the job posting);
apply, to the features, a tree-based model that is trained based on outcomes between users and jobs to generate a set of values representing interactions among the features (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores);
input the set of values into a machine learning model to produce a score representing a likelihood of a positive outcome between the user and the job (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores); and
output, in a user interface of the online system, a recommendation related to the user and the job based on the score (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
Regarding Claim 15, Tang discloses the system of Claim 13, wherein applying the tree-based model to the features for the user and the job to generate the set of values representing the interactions among the features comprises:
inputting the features into the tree-based model (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores); and
obtaining the set of values as predictions from leaf nodes of the tree-based model (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores).
Regarding Claim 17, Tang
the entity comprises a job (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings); and
the outcome comprises at least one of impressions of the job by the user over multiple sessions and an application to the job by the user (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
Regarding Claim 18, Tang discloses the system of Claim 17, wherein the user features and the entity features comprise at least one of a title, a seniority, a current function, a past function, a language, a company size, a degree, a field of study, a skill, and a location (see Tang, paragraph [0015], where member profiles and job postings are represented in the on-line social network system by feature vectors; the features in the feature vectors may represent e.g., a job industry, a professional field, a job title, a company name, professional seniority, geographic location, etc.).
Regarding Claim 19, Tang discloses the system of Claim 13, wherein the tree-based model comprises a gradient boosted tree (see Tang, paragraph [0032], where the learning to rank model 222 may use boosted gradient decision trees as a learning to rank algorithm, where the terminal leaves in a decision tree represent relevance scores that can be attributed to a job posting with respect to a member profile).
Regarding Claim 20, Tang
determining, based on data retrieved from a data store in an online system, features related to a user of the online system and a job (see Tang, paragraph [0015], where member profiles and job postings are represented in the on-line social network system by feature vectors; the features in the feature vectors may represent e.g., a job industry, a professional field, a job title, a company name, professional seniority, geographic location, etc.);
applying, by one or more computer systems to the features, a tree-based model that is trained based on outcomes between users and jobs to generate a set of values representing interactions among the features (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores);
inputting, by the one or more computer systems, the set of values into a machine learning model to produce a score representing a likelihood of a positive outcome between the user and the job (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores); and
outputting, in a user interface of the online system, a recommendation related to the user and the job based on the score (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to Claims 1, 4, 7-13, 15, and 17-20 above, and further in view of Roberts (PG Pub. No. 2019/0102681 A1).
Regarding Claim 2, Tang discloses the method of Claim 1, further comprising:
Tang does not disclose training the tree-based model to predict the outcomes between the users and the jobs based on additional features for the users and the jobs.  Roberts discloses training the tree-based model to predict the outcomes between the users and the jobs based on additional features for the users and the jobs (see Roberts, paragraph [0142], where at decision node 1210, the set of workers are ranked via an iteration of a machine-learning model, the feature data sets and additional information … additional information can include one or more key-value pairs from the worker specification data sets (e.g., representing or indicating years of experience, education level, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tang with Roberts for the benefit of configuring artificial-intelligence (AI) decision nodes throughout a communication decision tree for both job seekers and employers (see Roberts, Abstract, paragraph [0139]).
Regarding Claim 3, Tang in view of Roberts discloses the method of Claim 2, wherein:
Tang does not disclose the outcomes comprise at least one of a dismissal of a first job or ignoring a second job.  Roberts discloses the outcomes comprise at least one of a dismissal of a first job (see Roberts, paragraph [0142], where at decision node 1210, the set of workers are ranked via an iteration of a machine-learning model, the feature data sets and additional information … additional information can include one or more key-value pairs from the worker specification data sets (e.g., representing or indicating years of experience, education level, etc.)) or ignoring a second job.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tang with Roberts for the benefit of configuring artificial-intelligence (AI) decision nodes throughout a communication decision tree for both job seekers and employers (see Roberts, Abstract, paragraph [0139]).
Regarding Claim 14, Tang discloses the system of Claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:
train the machine learning model to predict one or more outcomes between the users and the entities based on the interactions among the features (see Tang, paragraph [0029], where terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair; the outcomes are also referred to as tree scores).
Tang does not disclose training the tree-based model to predict the outcomes between the users and the entities based on additional features for the users and the entities.  Roberts discloses training the tree-based model to predict the outcomes between the users and the entities based on additional features for the users and the entities (see Roberts, paragraph [0142], where at decision node 1210, the set of workers are ranked via an iteration of a machine-learning model, the feature data sets and additional information … additional information can include one or more key-value pairs from the worker specification data sets (e.g., representing or indicating years of experience, education level, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tang with Roberts for the benefit of configuring artificial-intelligence (AI) decision nodes throughout a communication decision tree for both job seekers and employers (see Roberts, Abstract, paragraph [0139]).
Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to Claims 1, 4, 7-13, 15, and 17-20 above, and further in view of Ramage (PG Pub. No. 2016/0063393 A1).
Regarding Claim 5, Tang discloses the method of Claim 1, wherein inputting the set of values into the machine learning model to produce the score representing the likelihood of the positive outcome between the user and the job comprises:
Tang does not disclose:
inputting the set of values into a global version of the machine learning model; and
combining output of the global version with additional output from one or more personalized versions of the machine learning model into the score.
Ramage discloses:
inputting the set of values into a global version of the machine learning model (see Ramage, paragraph [0003], where according to one innovative aspect of the subject matter described in this specification, a global model for an activity or a behavior may be trained by a server system using population-level data collected from a collection of users); and
combining output of the global version with additional output from one or more personalized versions of the machine learning model (see Ramage, paragraph [0003], where the global model may be evaluated locally on the user device to predict characteristics associated with the activity or the behavior for a user of the user device; the predicted characteristics may be compared with observed user-specific characteristics to generate a difference between local observations and the prediction of those observations; the difference may represent the user's individual signature, and may be used to train a user-specific model) into the score (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tang with Ramage for the benefit of localized learning from a global model (see Ramage, Abstract).
Regarding Claim 6, Tang in view of Ramage discloses the method of Claim 5, wherein:
Tang does not disclose the one or more personalized versions comprise at least one of a user-specific version for the user or a job-specific version for the job.  Ramage discloses the one or more personalized versions comprise at least one of a user-specific version for the user (see Ramage, paragraph [0003], where the global model may be evaluated locally on the user device to predict characteristics associated with the activity or the behavior for a user of the user device; the predicted characteristics may be compared with observed user-specific characteristics to generate a difference between local observations and the prediction of those observations; the difference may represent the user's individual signature, and may be used to train a user-specific model) or a job-specific version for the job.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tang with Ramage for the benefit of localized learning from a global model (see Ramage, Abstract).
Regarding Claim 16, Tang discloses the system of Claim 13, wherein applying the tree-based model to the features for the user and the job to generate the set of values representing the interactions among the features comprises:
Tang does not disclose:
inputting the set of values into a global version of the machine learning model; and
combining output of the global version with additional output from one or more personalized versions of the machine learning model into the score.
Ramage discloses:
inputting the set of values into a global version of the machine learning model (see Ramage, paragraph [0003], where according to one innovative aspect of the subject matter described in this specification, a global model for an activity or a behavior may be trained by a server system using population-level data collected from a collection of users); and
combining output of the global version with additional output from one or more personalized versions of the machine learning model (see Ramage, paragraph [0003], where the global model may be evaluated locally on the user device to predict characteristics associated with the activity or the behavior for a user of the user device; the predicted characteristics may be compared with observed user-specific characteristics to generate a difference between local observations and the prediction of those observations; the difference may represent the user's individual signature, and may be used to train a user-specific model) into the score (see Tang, paragraph [0015], where job postings presented to a member may be ordered based on their respective relevance values, such that those job postings that are determined to be more relevant (where the recommendation system determined that the member is more likely to apply for jobs represented by those listings as opposed to jobs represented by other postings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Tang with Ramage for the benefit of localized learning from a global model (see Ramage, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161  

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161